DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 20, the n light detectors lack antecedent basis.  Clarification is required.
Claims 8 and 9 are rejected because of their dependency upon rejected claim 7.  
Claims 17 and 18 are rejected because “the controlling” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royo Royo et al (US 20150378023).
Regarding claims 1 and 14, Royo Royo et al teach (Figs. 1-12) a photo detection apparatus and method, comprising: an array of light detectors (Qd) that can be switched to an ON state to enable output of a signal based on reception light or an OFF state to disable output of the signal based on reception light; and ontrol circuitry configured to: set one or more first light detectors inside a region specified according to overlapping of a region irradiated with light from a first direction and a region capable of detecting light to the ON state (receiving redirection from Mr of the Si) among the array of light detectors, when the light from the first direction is received by the array; and set second light detectors outside of the specified region to the OFF state (when Qr is configured to direct non-interest light away so the detector is not exposed to the undesired light) among the array of light detectors, when light from a first direction is received by the array.
Regarding claims 2 and 15, Royo Royo et al teach the light from the first direction and method includes a reflected light (From Si, can be seen as solid lines shown in figure 2) obtained by reflection of a projected light from an object, wherein the first direction is a direction of the reflected light.
Regarding claims 3 and 16, Royo Royo et al teach the control circuitry and method is configured to determine the one or more first light detectors set to the ON state based on a receiving position and a beam spot diameter of the reflected light on a surface of the array.  That is, the scanning of the Me and Qr leads to different active detector areas.  
Regarding claims 4, Royo Royo et al teach the first direction is a direction of the reflected light reflected by the object after a predetermined range is scanned by the projected light according to time (varying angle of Me), and wherein the control circuitry dynamically controls the one or more light detectors to be turned on (controlled by redirection of Qr) among the light detectors according to a direction of the reflected light.
Regarding claims 5 , Royo Royo et al teach the control circuitry switches the one or more light detectors to be turned on among the light detectors according to a scanning direction and a scanning speed of light.  That is, corresponding Qd is on in detecting the received light.  
Regarding claims 6 and 19, Royo Royo et al teach the array and method of operating includes an detector array which includes m (m is an integer of 2 or more) light detectors arranged in at least a second direction, and n (n is smaller than m, and an integer equal to or greater than 1) output wires which transfer electrical signals received and photoelectrically converted by the m light detectors.  That is, each light detectors within the array has an output wire.  There is certain a number of n wires which is less than m.  
Regarding claim 10, Royo Royo et al teach An electronic apparatus, comprising: a photo detection apparatus; and a processor (computer) configured to measure a distance (TOF) to an object based on a time difference between a light projection timing and a light reception timing of the one or more light detectors in the ON state (receiving redirected signal from Si), wherein the photo detection apparatus comprises: an array of light detectors (D) that can be switched to an ON state to enable output of a signal based on reception light or an OFF state to disable output of the signal based on reception light (redirecting light toward element A); and control circuitry configured to: set one or more first light detectors inside a region specified according to overlapping of a region irradiated with light from a first direction and a region capable of detecting light to the ON state among the array of light detectors, when the light from the first direction is received by the array; and set second light detectors outside of the specified region to the OFF state (not receiving reflected light from Si) among the array of light detectors, when light from a first direction is received by the array.
Regarding claim 11, Royo Royo et al teach a light projector (Me) configured to project light, wherein the control circuitry configured to control such that the one or more light detectors capable of receiving light obtained when the light projected from the light projector is reflected by an object are set to the ON state.  The detector receives reflected from the re-direction of Qr. 
Regarding claim 12, Royo Royo et al teach a light controller configured to scan in a direction of the light projected from the light projector within a predetermined range.  The limitations for the scanning element in Royo Royo et al is limited.  
Regarding claim 13, Royo Royo et al teach the control circuitry estimates (to rotate Qr in a corresponding manner to direct desired and undesired light) the predetermined direction on the basis of the scanning direction of the light of the light control circuitry.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK